PER CURIAM.
When this case1 was here before it was on the appeal of Dixie Ohio Express Company and American Fidelity and Casualty Company. After the going down of our mandate, in which we ordered a new trial, appellants here, plaintiffs in the court below, “moved the court to enter an order for a new trial in accordance with the mandate”. The district judge ordered a new trial as to Dixie Ohio Express Company and American Fidelity and Casualty Co., the appellants on the former appeal, and denied it as to defendants Revels and Killian, who had not been parties to that appeal. Appealing from that order, plaintiffs, appellants here, urge its reversal upon us as not in accordance with the mandate.
It is quite plain that the attacked order was not a final order and was not appeal-able. The appeal should, therefore, be, and it is hereby,
Dismissed.

. Dixie Ohio Express Co. et al. v. Poston et al., 5 Cir., 170 F.2d 446.